Hall, Justice.
This appeal is from the denial of plaintiffs request for a writ of partitioning of 120 acres of land held by her as a tenant in common with her sister. The appeal is defective, however, in not including a proper order *605with both findings of fact and conclusions of law (Code Ann. § 81A-152). We therefore, remand the case for findings of fact and conclusions of law, without prejudice to the appellant’s right to file another appeal. Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471) (1975).
Argued March 8, 1976
Decided April 6, 1976.
Dawson & Huff, Robert J. Huff, for appellants.
Davis, Davidson & Hopkins, Ronald Hopkins, Jack S. Davidson, for appellees.

Appeal remanded with direction.


All the Justices concur.